NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
UNDERWOOD LIVESTOCK, INC.,
Plain.tiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5072
Appeal from the United StateS C0urt of Federal
Claims in case no. 05-CV-162, Judge Mary Ellen Coster
Williams.
ON MOTION
Before SCHALL, Circuit Judge.
0 R D E R
Underwood Livestock, Inc. moves for
(1) reconsideration of the court’s June 30, 2010 order
dismissing its appeal for failure to file a brief, (2) leave to
file a supplemental appendix containing the United
States Court of Federal Claims’ docket sheet, with sup-
plemental appendix attached and (3) an extension of time
to file its reply brief, with reply brief attached

UNDERWOOD LIVESTOCK V. US
Upon consideration thereof,
IT IS ORDERED THATI
2
The motions are granted, the mandate is recalled, and
the appeal is reinstated
ncr 28 2010
l)ate
cc: Martin G. Crow1ey, Esq.
S
Kurt G. Kastorf, Esq.
FOR THE COURT
/s/ J an Horbaly
J an Horba1y '
Clerk _ '
2
LED
U.S. COURT
mmn€»¥~t"&‘E%'nS»F°“
0CT 248 2010
.lAN HORBA|.Y
CLERK